Citation Nr: 1817156	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. This claim was remanded in August 2014, May 2015, and March 2017 for additional claim development, and has now been returned to the Board for further adjudication.

The Board's August 2014 remand decision directed the RO to afford the Veteran an opportunity to appear before the Board at a hearing.  In April 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

There is insufficient evidence of medical nexus with regard to the Veteran's diagnosed hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection for Hypertension

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; hypertension is such a chronic disease.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  The nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The relevant evidence is as follows.  At his April 2015 Board hearing the Veteran reported that he first started to notice blood pressure issues in 1988 during active duty service when he went to sick call.  The Veteran explained that he was told that his blood pressure was up, but was not provided medication or follow up care.  He says that he did not learn about hypertension until 2005, when he first began treatment for it.  The Veteran stated that he guesses his blood pressure kept going up after it was initially noted to be high in 1988.  However, he indicated that he did not undergo serial blood pressure readings during active duty service and that he was incarcerated right after active duty service and did not receive medical treatment at that time.

The Veteran's service treatment records contain several blood pressure readings to include the following: (1) 100/80 in January 1987; (2) 170/74 and 118/64 in October 1987 at which time the Veteran was receiving treatment for back pain; (3) 132/76 in March 1988; (4) 140/110 and 110/78 in June 1988; (5) 118/78, 110/78, and 120/80 in August 1988 during which time the Veteran was being treated for back pain and chest pain; (6) 160/98 in November 1988 during which time the Veteran was noted to have chronic back pain; (7) 132/87 in December 1988; (8) 140/70 in January 1989; (9) 140/86 in September 1989120; (10) 120/68 in June 1990; (11) 130/82 in October 1990; and (12) 114/88 in February 1991.  In a February 1990 questionnaire, the Veteran responded affirmatively to having high blood pressure.  The Veteran also reported high blood pressure and recurrent back pain in October 1990.  His service treatment records do not contain a diagnosis of hypertension.  A June 1988 service treatment record notes an increased blood pressure, with a blood pressure of 140/110; the Veteran reported sharp chest pains at this time and was positive for costochondritis at this time.  Post-service private treatment records reflect an initial diagnosis of hypertension in February 2005.

A VA examination was conducted in January 2016.  The examiner interviewed the Veteran about his medical history.  The Veteran reported that he was not told he had high blood pressure during active duty service but he saw on his paperwork that had elevated blood pressure.  He reported that after service he was incarcerated from 1991 to 1993 and cannot remember if he was told that he had elevated blood pressure during this time.  He reported not taking blood pressure medication until 2005.  The Veteran's VA treatment records contain a diagnosis of essential hypertension.

The examiner extensively described the Veteran's blood pressure readings throughout his active duty service, as well as his post-service treatment records.  Post-service treatment records specifically discussed blood pressure readings of 188/102 in November 2005, 203/97 in February 2005, and 186/108 in December 2007.  The examiner noted that the Veteran's incidents of diastolic elevations of blood pressure over 90 occurred between 1988 and 1990 and were isolated.  In this regard, the examiner noted that multiple blood pressure readings following the elevated blood pressure readings were normal.  As such, the examiner explained that the Veteran's active duty service blood pressure readings do not meet the criteria for a diagnosis of hypertension.  Moreover, the examiner also noted that there are no blood pressure readings from 1990 to 2005.  Therefore, the examiner concluded there was no evidence of hypertension within one year of separation from active duty service.  The examiner also cited medical literature indicating that hypertension is diagnosed based on systolic blood pressure 140 or higher, and diastolic blood pressure 90 or higher on repeated examination.  On this basis, she provided a negative etiology opinion.

Based on the evidence summarized above there is insufficient evidence of medical nexus to support a finding of service connection.  In this regard, the Board notes that the February 2016 VA examiner's etiology opinion is highly probative because it is based on a detailed review of the Veteran's active duty and post-service treatment records, personal interview with the Veteran to include a detailed medical history, and a thorough rationale supported by relevant medical citation.  Accordingly, the Board finds that while the Veteran has a current diagnosis of hypertension, and there is some evidence of isolated elevated blood pressure readings during active duty service, there is insufficient evidence of hypertension during or within a year of separation from active duty service.  Additionally, there are no blood pressure readings indicative of continuity of symptoms between the Veteran separation from active duty service and 2005.  As such, an award of entitlement to service connection for hypertension is not warranted here.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).






							(Continued on the next page)

ORDER

Entitlement to service connection for hypertension is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


